DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 01/03/2022.  Claims 1-2, 4-16 and 18-20 are pending in this application and have been considered below.  Claims 3 and 17 are canceled by the applicant.

3.	Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of new ground(s) of rejection because of the amendments.


Specification
4.	The amendment filed on 01/03/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    303
    762
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US 20080132251) (hereinafter Altman) in view of Kulikov et al. (US 20160353245) (hereinafter Kulikov).

    PNG
    media_image2.png
    705
    458
    media_image2.png
    Greyscale

	Regarding claims 1 and 15:
As shown in figures 1-15, Altman discloses a computer program product embodied in a non-transitory computer readable storage medium on a user's computing device and comprising computer instructions (see figures 1A-1B, par 0123) for: 
receiving obfuscated geolocation coordinates (in par 0049 Altman teaches “each mobile communication device includes a circuit or component that determines the geographic location of the device relative to a standard set of coordinates”) of a subject (par 0073, 0075 0118); 
generating, using the received obfuscated geolocation coordinates of the subject, a dynamic display icon configured to represent the obfuscated geolocation coordinates of the subject to visually communicate (see the visual communication in figures 2-9) to the user that the received geolocation coordinates of the subject are obfuscated (in par 0051 Altman teaches “a mobile communication device, such as cellular phone 200 has a display screen 202. The map generator displays a map on the display with certain icons superimposed thereon denoting the location of certain friends or places of interest to the user. For example, a large circular icon 208 may denote the location of the user of the mobile device, while smaller icons 206 or icons of a different shape and/or color may indicate the location of his or her friends. The display area can be divided into a number of different sub -display areas devoted to displaying information relating to the items displayed. Thus, as shown in FIG. 2A, display area 204 displays certain information relating to the user, such as name, and status information. The status information includes both a status message, a user-programmed message that is displayed on the mobile devices of the other users, and an indication of availability of the user, such as "free" or "busy." A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users”) (par 0045, 0051), wherein the at least one attribute comprises at least one of shape, size, position, outline, color, opacity, and shape intersection behavior, wherein the dynamic display icon is at least one of amorphous and asymmetrical (in par 0051 Altman teaches “icons of a different shape and/or color may indicate the location of his or her friends”.  Thus, the examiner makes his broadest reasonable interpretation that icons of a different shape to be at least one of amorphous and asymmetrical)
displaying, on a display unit of the user's computing device, the generated dynamic display icon superimposed on a graphical mapping interface to communicate to the user the obfuscated geolocation of the subject (in par 0051 Altman teaches “The map generator displays a map on the display with certain icons superimposed thereon denoting the location of certain friends or places of interest to the user”) (par 0045, 0051).
Altman discloses all of the subject matter as described above except for specifically teaching having at least one attribute for which at least one of the rate of transformation and the range of transformation is continuously changing, the dynamic display icon.
However, Kulikov in the same field of endeavor teaches having at least one attribute for which at least one of the rate of transformation and the range of transformation is continuously changing, the dynamic display icon (in par 0058 Kulikov teaches “In some embodiments, the hash function changes over time in a non-deterministic fashion to further obfuscate location data (e.g., hashes do not have to be universally unique or consistent). In one embodiment, for each location in the context, location context record module 418 maps the location to a tile (i.e., “center” tile) on a geographical grid (e.g., Geo-hash grid, MGRS grid, or some other grid). In one embodiment, each tile has an identifier. In one embodiment, for each location in the location context, location context record module 418 replaces the location in the context with an identifier of the center tile and possibly identifiers of some or all of the tiles adjacent to the center tile. In one embodiment, tile identifiers change over time in a non-deterministic fashion to further obfuscate location data (e.g., the identifiers do not have to be universally unique or consistent)”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the obfuscation method as taught by Kulikov to modify the system and method of Altman in order to further obfuscate location data and to protect the original context data from unauthorized access (par 0058) (See KSR Rationales: (1) Combining prior art elements according to known methods to yield predictable results. (2) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention). 

Regarding claim 6:
Altman further discloses wherein the computer program product is embodied in a memory unit of the user's computing device (see figures 1A-1B, par 0123).  

Regarding claim 7:
Altman further discloses wherein the dynamic display icon is randomly generated (figure 10 shows the dynamic display icon is continuously generated (see the loop process)).  

Regarding claim 8:
Altman further discloses wherein the user's computing device comprises a mobile computing device (see a mobile computing device in figure 2, abstract).  
Regarding claim 9:
Altman further discloses wherein the mobile computing device comprises at least one of a smart phone, tablet computer, and laptop computer (see a smart phone in figure 2, abstract).  

Regarding claim 10:
Altman further discloses wherein the subject geolocation data is received by a wireless communication unit of the user's computing device (see figures 1A-1B, abstract).


Allowable Subject Matter
9.	Claims 2, 4-5, 11-14 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Altman does not teach or suggest wherein generating the dynamic display icon comprises: generating at least one graphical shape; applying at least one of randomization and fuzzy logic to the at least one attribute of the at least one generated graphical shape to generate the dynamic display icon; determining if the generated dynamic display icon is transforming with enough randomization or fuzzy logic behavior to continuously generate an amorphous or asymmetrical shape having a .


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631